United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-531
Issued: June 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 12, 2007 appellant filed a timely appeal from a December 4, 2007 schedule
award decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the appeal.
ISSUE
The issue is whether appellant has more than seven percent impairment to his right leg
and six percent impairment to his left leg, for which he received schedule awards.
FACTUAL HISTORY
This case has previously been before the Board.1 Appellant’s claim was accepted by the
Office for a herniated disc at L5-S1 and permanent aggravation of S1 radiculopathy. On July 1,
2006 he was granted schedule awards for seven percent impairment to his right leg and six
percent impairment of his left leg. In a December 8, 2006 decision, the Board found a conflict in
1

Docket No. 06-1866 (issued December 8, 2006).

medical opinion between Dr. Jacob Salomon, an attending Board-certified general surgeon, and
an Office medical adviser as to the extent of permanent impairment to appellant’s lower
extremities. The facts and history of the case are set forth in the Board’s prior decision and are
incorporated herein by reference.2
Following remand, the Office referred appellant to Dr. Jaroslaw B. Dzwinyk, a Boardcertified orthopedic surgeon, selected as the impartial medical specialist, who was requested to
provide an impairment rating of the lower extremities in accordance with the American Medical
Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001). In a January 12,
2007 report, Dr. Dzwinyk reviewed appellant’s history of injury and medical treatment and noted
his complaint of pain at the lower end of the lumbar area. He noted that appellant’s pain radiated
into both groin areas and medial thighs but he denied any distal radiation of the pain below the
knees or any neurological symptoms, such as numbness, loss of sensation or paresthesias.
Dr. Dzwinyk noted findings on examination of the spine with no evidence or paravertebral
muscle spasm and mild tenderness over the lumbosacral junction. No obvious pain behavior or
overreaction was noted. Appellant was able to reach below the knees on side bending and stand
on both heels and toes. Neurological evaluation of both lower extremities was reported as
normal for deep tendon reflexes at the ankles and knees. No atrophy was found in the thighs or
calves. Dr. Dzwinyk noted that diagnostic studies revealed disc space collapse at the L5-S1 with
vertebral end plate edema. The bulging disc resulted in mild to moderate encroachment of the
foramina bilaterally.
Dr. Dzwinyk noted that there were no current physical findings to support evidence of an
S1 radiculopathy since there were no symptoms of pain radiating distal to the knee. He opined
that the examination did not disclose any lower extremity impairment, as virtually all of the
observed functional impairment was to the low back due to the degenerative disc disease at
L5-S1. Dr. Dzwinyk noted that the Federal Employees’ Compensation Act did not provide a
schedule award for permanent impairment of the back itself. He noted the prior rating by the
Office medical adviser and stated that, based on the lack of objective findings, “there is nothing
to support a change in the percentage of impairment that was already awarded.”
In a March 1, 2007 decision, the Office denied modification of its July 1, 2006 schedule
award determination, finding that the weight of medical opinion did not establish greater
impairment.
Appellant requested a review of the written record on March 5, 2007. By decision dated
June 3, 2007, an Office hearing representative affirmed the March 1, 2007 decision.
On July 17, 2007 appellant requested reconsideration. He enclosed copies of medical
records previously reviewed, contending that the report of Dr. Dzwinyk should not outweigh the
opinion of Dr. Salomon.3 The Office forwarded a portion of the medical record to an Office
2

During the pendency of the prior appeal, an Office hearing representative issued an October 13, 2006 decision
concerning the schedule award. This decision is null and void as the Board and the Office may not have concurrent
jurisdiction over the same issue. See Lawrence Sherman, 55 ECAB 359 (2004); Cathy B. Millin, 51 ECAB 330
(2000); Douglas E. Billings, 41 ECAB 880 (1990).
3

Appellant also submitted an affidavit from Christopher Cummings, a roommate, as to limitations due to his back
pain.

2

medical adviser who, on September 18, 2007, stated that appellant’s primary complaint at the
referee examination was of back pain at the lower lumbar spine. Physical examination revealed
mildly restricted lumbar range of motion with normal reflexes, no atrophy, and negative straight
leg raising bilaterally. The Office medical adviser indicated that the details of the prior
permanent impairment rating were not available for review and he could not comment on
whether any changes to appellant’s schedule award should be made.
The Office subsequently referred the medical record to the Office medical adviser who,
on November 30, 2007, reviewed the reports of Dr. Salomon and Dr. Dzwinyk. The Office
medical adviser noted that appellant’s permanent impairment determination had been based on
Grade 4 pain and strength deficits to the bilateral lower extremities in the S1 nerve distribution.
However, Dr. Dzwinyk’s physical examination and evaluation of recent diagnostic testing found
no new impairment that would increase the permanent impairment beyond that already awarded.
The Office medical adviser recommended that the prior schedule award and date of maximum
medical improvement remained unchanged.
In a December 4, 2007 decision, the Office denied modification of the July 1, 2006
schedule award.
LEGAL PRECEDENT
The schedule award provision of the Act4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss should be determined. For consistent results
and to ensure equal justice under the law for all claimants, the Office has adopted the A.M.A.,
Guides as the uniform standards applicable to all claimants.6 Office procedures direct the use of
the fifth edition of the A.M.A., Guides, issued in 2001, for all decisions made after
February 1, 2001.7
A schedule award is not payable for a member, function or organ of the body not
specified in the Act or in the implementing regulations. As neither the Act nor the regulations
provide for the payment of a schedule award for the permanent loss of use of the back or spine,
no claimant is entitled to such an award.8 However, as the Act makes provision for the lower
extremities, a claimant may be entitled to a schedule award for permanent impairment to a lower
extremity even though the cause of the impairment originates in the spine.9

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

20 C.F.R. § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

8

George E. Williams, 44 ECAB 530 (1993).

9

Id.

3

It is well established that in situations where a case is referred to an impartial medical
specialist for the purpose of resolving a medical conflict, the opinion of such specialist will be
given special weight when based on a proper factual background and sufficiently well
rationalized.10
ANALYSIS
Appellant’s claim was accepted by the Office for a herniated disc at L5-S1 and a
permanent aggravation of S1 radiculopathy. He was granted schedule awards for bilateral lower
extremity impairment based on the report of his attending physician, Dr. Salomon, a Boardcertified general surgeon. In the prior appeal, the Board noted that the reports of Dr. Salomon
described impairment of the S1 nerve root. He applied the tables of Chapter 15 to rate
impairment as nine percent of the right leg and eight percent of the left leg. An Office medical
adviser reviewed the reports of Dr. Salomon and found seven percent impairment to the right leg
and six percent impairment of the left leg based on bilateral S1 sensory and strength deficits.
Based on this conflict in medical opinion, the case was remanded for referral to an impartial
medical specialist.
The report of Dr. Dzwinyk establishes that appellant does not have greater impairment of
his lower extremities than that awarded on July 1, 2006. On January 12, 2007 Dr. Dzwinyk
examined appellant and noted that his complaints of pain were located in the lower end of the
lumbar spine. He did not find any distal radiation of pain into the knees or any neurological
symptoms, such as numbness or loss of sensation, or atrophy to the lower extremities. Based on
the absence of physical findings to support evidence of impairment along the S1 nerve
distribution, Dr. Dzwinyk found that there was no lower extremity impairment. He noted the
prior impairment ratings of record and commented that there was nothing to support a change in
the rating already awarded. The medical evidence was subsequently reviewed by an Office
medical adviser who, on November 30, 2007, noted that the prior impairment rating had been
based on impairment in the distribution of the S1 nerve. However, the recent report of the
impartial medical specialist did not find evidence to support new impairment to the S1 nerve
beyond that already awarded. He advised that the prior schedule award and date of maximum
medical improvement should remain unchanged.
The Board finds that the report of Dr. Dzwinyk, the impartial medical specialist, is based
upon an accurate factual and medical history and a thorough examination of appellant. He
reviewed the medical reports of record, noting the prior schedule award granted for permanent
impairment along the S1 nerve distribution. However, the medical referee advised that there
were no findings on examination to support additional impairment. For this reason, appellant has
not established that he has greater than seven percent impairment to his right leg and six percent
impairment to his left leg.
CONCLUSION
The Board finds that appellant has no more than seven percent impairment to his right
lower extremity and six percent impairment to his left lower extremity.
10

See John D. Jackson, 55 ECAB 465 (2004); Robert D. Reynolds, 49 ECAB 561 (1998).

4

ORDER
IT IS HEREBY ORDERED THAT the December 4, 2007 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: June 13, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

